UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6167


BRANDON L. LEWIS,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,     Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00259-RAJ-JEB)


Submitted:   May 20, 2010                       Decided:    May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon L. Lewis, Appellant Pro Se.    Alice Theresa Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon L. Lewis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of      appealability           will     not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies     this     standard     by

demonstrating        that     reasonable            jurists     would      find     that     the

district      court’s      assessment       of      the     constitutional         claims     is

debatable      or    wrong.        Slack     v.      McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We    have    independently            reviewed       the    record     and

conclude      that    Lewis        has    not       made      the    requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in    forma       pauperis,         and    dismiss     the       appeal.     We

dispense      with    oral        argument       because       the     facts       and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3